Case 1:15-cv-07433-LAP Document 1219-13 Filed 07/15/21 Page 1 of 3




                   EXHIBIT 1
            (File Under Seal)
              Case 1:15-cv-07433-LAP Document 1219-13 Filed 07/15/21 Page 2 of 3




______
From:
Sent: 10 November 2015 18:16
To: Gmax;
Subject: Fwd: Inquiry from The New York Times

Hi Ghislaine and
Please advise how you wish to respond...
Best


---------- Forwarded message ----------
From: Meier, Barry
Date: Tuesday, 10 November 2015
Subject: Inquiry from The New York Times
To:




Good day. I am a reporter for the Times and it is my understanding that you represent Ghislaine Maxwell.
I am working on an article about the legal fallout from the Jeffrey Epstein case.
I anticipate mentioning the lawsuit filed earlier this year by Virginia Roberts Guiffee against Ms. Maxwell.
How does she respond?
Kindly advise by close of business Thursday, November 12, 2015.
And call me if you have any questions.
Regards,
Barry Meier

--
The New York Times
620 Eighth Avenue
New York, NY 10018
212-556-1917


                                                        1
                                                                        CONFIDENTIAL GM_01141
Case 1:15-cv-07433-LAP Document 1219-13 Filed 07/15/21 Page 3 of 3
